         Case 4:17-cr-00313-BSM Document 693 Filed 06/17/19 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      WESTERN DIVISION

UNITED STATES OF AMERICA                                                    PLAINTIFF
                               No.             4:17CR00313-026 JLH
WESLEY JUNIOR MEEKS                                                         DEFENDANT


         SENTENCING MEMORANDUM AND REQUEST FOR A DOWNWARD VARIANCE
Procedural History

       Mr. Meeks was charged with a conspiracy to possess with intent to distribute a

controlled substance in violation of 21 USC § 846 and 21 U.S.C. § 841(a)(1), and (b)(1)B. The

offense included conduct from January 2015 and concluding November 1, 2017. Mr. Meeks was

arrested on December 14, 2017. He was released on his recognizance with conditions on the

same day. Mr. Meeks pled guilty to a superseding indictment charging conspiracy to distribute a

controlled substance in violation of 21 U.S.C. § 841.

       The base offense level for the crime of conviction is 30. Application of the two-point

adjustment for acceptance of responsibility results in an offense level of 28. Assuming

defendant receives the 3rd point for acceptance of responsibility, his total offense level would

be 27. The parties have agreed to enter a stipulation that Mr. Meeks be allowed to seek a two-

level variance pursuant to 18 U.S.C. § 3553(f) if he qualifies under the recent revisions.

Assuming Mr. Meeks is eligible, that would reduce his offense level to 25. It would also

eliminate the application of the statutory mandatory minimum. With an offense level of 25 and

criminal history category of III, the guidelines recommend a sentence of 70 to 87 months.
         Case 4:17-cr-00313-BSM Document 693 Filed 06/17/19 Page 2 of 5



Applicable Law

       Mandatory sentencing consistent with the guidelines are no longer required. United

Sates v Booker, 543 U.S. 220 (2005). After Booker, the guidelines are only advisory. As pointed

out in Gall v. United States, 552 U.S. 38 (2007), extraordinary circumstances are not necessary

in order for the trial court to deviate- even very significantly- outside of the guidelines. The

factors which should determine the actual sentence are addressed at 18 U.S.C. § 3553. The

sentencing judge is to craft a sentence that is sufficient, but not greater than necessary, to

comply with the purposes set out in the statute : (A)to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense; (B)to afford

adequate deterrence to criminal conduct; (C)to protect the public from further crimes of the

defendant; and (D)to provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective manner. The Court is also

charged with considering : (1) the nature and circumstance of the offense and the history and

characteristics of the defendant; (2) the need for the sentence imposed to reflect paragraphs

(a)-(d) above; (3) the kinds of sentences available; (4) the types of sentences and sentencing

range established by the sentencing guidelines; (5) Sentencing Commission policy statements;

(6) the need to avoid unwarranted sentence disparities among defendants with similar records

who have been found guilty of similar conduct; and (7) the need to provide restitution to any

victims of the offense.

Request for a Variance

       Wesley Meeks is 30 years old. His presentence report reveals a horrendous childhood,

rife with both neglect and active abuse, including narrowly escaping being murdered by his
         Case 4:17-cr-00313-BSM Document 693 Filed 06/17/19 Page 3 of 5



father, along with his mother and sister. His father’s abuse was tied into his own addiction

issues. As is often the case, that childhood abuse was accompanied by a history of substance

abuse beginning at a very young age. Alcohol use began at age 12; marijuana at age 13; cocaine

at 16; methamphetamine at age 18.

       Mr. Meeks has substantially overcome that upbringing and history. After his last state

arrest, he completed Drug Court in Faulkner County. He then voluntarily entered the Gyst

House in July of 2017. He has resided there ever since. Mr. Meeks was living in the Gyst House

when he was arrested for the instant offense; all conduct related to this indictment occurred

before he entered that program. Since entering the Gyst House, Mr. Meeks has never once

tested positive for a controlled substance. By the time of sentencing he will have been clean

and sober for over two years. That will be the longest period of sobriety for Mr. Meeks since he

was 12 years old.

       Mr. Meeks development since entering the program is not limited to simply avoiding

use of drugs. He has completed the program at the Gyst House, but continues to reside there to

further his recovery, and to aid others in theirs. Mr. Meeks has taken on a role as a mentor to

others. As seen in the attached letters of support, he acts as a positive role model for the newer

members of the program. He shares his story, he sponsors others, and he provides a role model

to literally dozens of members. In letter after letter the other residents speak of common

themes—his encouragement of others, the inspiration he provides through the way he has

overcome the adversity of his childhood, his dedication to god, his dedication to his son, his

positive attitude, and a desire to make the best of his situation no matter what comes.
         Case 4:17-cr-00313-BSM Document 693 Filed 06/17/19 Page 4 of 5



       Mr. Meeks is an official sponsor for some of the residents in the Gyst House, a

“correspondent brother” to others, and a class leader. For everyone there he has been an

example and an inspiration of just how much change is possible. Several of the residents look to

him for the inspiration to one day reconnect with their own children. Mr. Meeks is working

every day to break the cycle of addiction and make sure that his son has a positive role model

instead of a negative one.

       On behalf of Mr. Meeks a downward variance is requested on both the application of

the safety valve, and in regard to his extraordinary efforts at rehabilitation, starting before he

was even indicted. It is believed that the § 3553 factors could be adequately met with an

alternative sentence in this case. Mr. Meeks is employed, living in a structured environment,

and currently providing a valuable service to other people beginning the recovery process. A

sentence of home confinement at the Gyst House would protect the public, as Mr. Meek’s

entire criminal history is based on his drug addiction. If he continues his sobriety, it is unlikely

that he will ever reoffend. It is clear that he has thrived in this setting. Continuing here will be

the most effective manner to continue his recovery. While this is a substantial departure from

the guidelines, it is appropriate in light of Mr. Meek’s history compared to his current personal

characteristics. He has overcome one of the most traumatic childhood histories imaginable, and

emerged with a positive outlook, ready to better himself and others.

       WHEREFORE, defendant requests that the Court consider a downward variance and

impose a non-guideline sentence in this case.

                                                       Respectfully submitted,

                                                       Wesley Meeks
         Case 4:17-cr-00313-BSM Document 693 Filed 06/17/19 Page 5 of 5



                                            By:    Jason D. Files, ABN 95232
                                                   Law Office of Jason D. Files, PLLC
                                                   300 Spring St., Suite 1015
                                                   Little Rock, AR 72201
                                                   (501) 374-0616
                                                   jason@fileslaw.com




                                      CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing has been served on all counsel of record
via filing with the Court’s electronic filing system.

//Jason Files
